Braithwaite v Greenhouse (2020 NY Slip Op 03602)





Braithwaite v Greenhouse


2020 NY Slip Op 03602


Decided on June 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2020

Friedman, J.P., Richter, Gesmer, Oing, Singh, JJ.


308252/09 11700A 308740/09 11700

[*1] Tracy Braithwaite, et al., Plaintiffs, Kashan Robinson, et al., Plaintiffs-Respondents,
vGreenhouse, et al., Defendants, John Bakhshi, Defendant-Appellant.
Kiara Jones, et al., Plaintiffs,
vGreenhouse, et al., Defendants, John Bakhshi, Defendant-Appellant.


Nesenoff & Miltenberg, LLP, New York (Phillip A. Byler of counsel), for appellant.
Bader & Yakaitis, LLP, New York (Michael Caliguiri of counsel), for Kashan Robinson and Kalisha Ross, respondents.

Orders, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered on or about August 13, 2019, and on or about September 3, 2019, which granted plaintiffs' motions to restore the actions to the trial calendar, unanimously reversed, on the law, without costs, and the motions denied.
Plaintiffs' motions to restore the actions to the trial calendar must be denied because defendant Bakhshi demonstrated that the claims had been settled nearly a year earlier. The record shows that plaintiffs' attorney, Michael Caliguiri, Esq., entered into a global settlement of [*2]all outstanding claims against Bakhshi in these two actions and others pending in Bronx County, all arising out of an incident that occurred in August 2009.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2020
CLERK